UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 98-1447



WILLIAM V. FERGUSON, JR.,

                                            Plaintiff - Appellant,

          versus


SAFECO INSURANCE COMPANY OF AMERICA; CONSOLI-
DATED FREIGHTWAYS CORPORATION OF DELAWARE;
CON-WAY EASTERN EXPRESS, INCORPORATED; HALL
BROTHERS    MOVERS,   INCORPORATED;    DECHER
SHIPPING, INCORPORATED,
                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-97-1903)


Submitted:   May 14, 1998                   Decided:   May 27, 1998


Before WIDENER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William V. Ferguson, Jr., Appellant Pro Se. Robert Benson Walker,
Herndon, Virginia; Wesley S. Chused, LOONEY & GROSSMAN, Boston,
Massachusetts, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     William V. Ferguson appeals the district court's order dis-

missing his complaint for failing to state a claim and denying his

motions for default judgment and sanctions. We have reviewed the

record and find no reversible error. Accordingly, we affirm.

     Ferguson commenced this action against Safeco Insurance Com-
pany ("Safeco"), a surety for Consolidated Freightways Corporation

("Consolidated") and Con-Way Eastern Express ("Con-Way"), two ship-

ping companies, seeking to enforce two default judgments entered in

a Massachusetts state court and a Massachusetts federal district
court against two entirely different shipping companies. The grava-

men of Ferguson's complaint concerns a shipment of household goods

apparently lost in transit in 1987. Ferguson's complaint fails for

a number of reasons. First, there is no evidence of any state or

federal court judgment entered against Safeco, Consolidated or Con-

Way. Ferguson concedes that the judgments he is seeking to enforce
were entered against Hall Brothers, Incorporated and Decher Ship-

ping, Incorporated. In fact, a prior Massachusetts federal district

court action Ferguson brought against Con-Way was dismissed for

failing to file a timely notice of claim. Second, the surety agree-

ment which is the basis of Ferguson's claim against Safeco was not

in effect on the date Ferguson suffered his loss. Third, the surety

agreement which accompanied Ferguson's complaint specifically dis-

claimed liability for loss of cargo. Thus, even assuming Consoli-

dated or Con-Way were in some way liable for Ferguson's loss,
Ferguson has failed to state a claim against Safeco.

                                2
     Finally, the district court did not abuse its discretion in

denying Ferguson's motion for default judgment and sanctions. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process. *




                                                          AFFIRMED




* We also deny Appellees' request for sanctions contained in the
informal brief and Appellant's motion for oral argument and leave
to supplement the record on appeal.

                                3